



Exhibit 10.14


EMPLOYMENT AGREEMENT
Employment Agreement (the “Agreement”), dated as of February 21, 2019, by and
between JBG SMITH Properties, a Maryland real estate investment trust (together
with its affiliates, the “Company”), with its principal offices in Chevy Chase,
Maryland and Madhumita Moina Banerjee (“Executive”).
Recitals
Executive is currently employed by the Company; and
The Company and Executive desire to set forth the terms of Executive’s continued
employment.
NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties hereby agree as follows:
Agreement
1.Employment. The Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment, on the terms and conditions
hereinafter set forth.


2.Term. The term of Executive’s employment hereunder by the Company will
commence on the date hereof (the “Effective Date”) and will continue until July
18, 2020(the “Initial Period”). On the expiration of the Initial Period, the
term will automatically renew for one year periods unless either party notifies
in writing the other party of nonrenewal at least 180 days prior to the renewal
date (the Initial Period and any subsequent renewal periods, the “Employment
Period”).
 
3.Position and Duties. During the Employment Period, Executive will serve as
Executive Vice President and Head of Capital Markets of the Company and will
report to the Company’s Chief Executive Officer. Executive will have those
powers and duties normally associated with the position of Executive Vice
President and Head of Capital Markets and such other powers and duties as may be
reasonably prescribed by or at direction of the Chief Executive Officer or the
board of trustees of the Company (the “Board”), provided that such other powers
and duties are consistent with Executive’s position as Executive Vice President
and Head of Capital Markets of the Company. Executive will devote substantially
all of her working time, attention and energies during normal business hours
(other than absences due to illness or vacation) to the performance of her
duties for the Company and its affiliates. Without the consent of the Board,
during the Employment Period, Executive will not serve on the board of
directors, trustees or any similar governing body of more than one for-profit
entity (with the exception of any entity which has been disclosed to the Company
on a list provided to the Company by Executive coincident with the execution of
this Agreement). Notwithstanding the above, Executive will be permitted, to the
extent such activities do not substantially interfere with the performance by
Executive of her duties and responsibilities hereunder or violate Section 11(a),
(b) or (c) of this Agreement, to (i) manage Executive’s (and her immediate
family’s) personal, financial and legal affairs, and (ii) serve on civic or
charitable boards or committees (it being expressly understood and agreed that
Executive’s continuing to serve on the board and/or committees on which
Executive is serving, or with which Executive is otherwise associated, as of the
Effective Date (each of which has been disclosed to the Company on a list
provided to the Company by Executive coincident with the execution of this
Agreement), will be deemed not to interfere with the performance by Executive of
her duties and responsibilities under this Agreement).


4.Place of Performance. The place of employment of Executive will be at the
Company’s offices in the Washington D.C. metropolitan area.


5.Compensation and Related Matters.


(a)Base Salary. During the Employment Period, the Company will pay Executive a
base salary at the rate of not less than $375,000 per year (“Base Salary”).
Executive’s Base Salary will be paid in approximately equal installments in
accordance with the Company’s customary payroll practices. Executive’s Base
Salary shall be reviewed at last annually for possible increase, but not
decrease. If Executive’s Base Salary is increased by the Company, such increased
Base Salary will then constitute the Base Salary for all purposes of this
Agreement.


(b)Annual Bonus. During the Employment Period, Executive will be entitled to
receive an annual bonus (“Annual Bonus”) of the greater of $425,000 or 100% of
Base Salary at target performance, with the actual amount earned payable in
cash. Such bonus shall be paid no later than March 15th of the year following
the year in which it was earned.




1

--------------------------------------------------------------------------------





(c)Annual Long-Term Incentive Awards.


(i)Prior to the date hereof, Executive received certain grants of long-term
incentive partnership units (“LTIP Units”) and outperformance plan units (“OPP
Units”) under the Company’s long-term incentive compensation plan (the “LTI
Plan”), which grants have such terms and conditions as set forth in the
applicable award agreements issued pursuant to the LTI Plan.


(ii)The amount of future grants and the terms of such grants will be determined
in the sole discretion of the Compensation Committee of the Board.


(d)Initial Formation Award. Prior to the date hereof, the Company granted
Executive certain initial formation partnership units (in the form of profits
interests which provide for a share of appreciation above the fair market value
on the grant date) (the “Initial Formation Award”). The Initial Formation Award
has such terms and conditions as set forth in the applicable award agreement
issued pursuant to the LTI Plan. Notwithstanding this paragraph 5(d), the
parties acknowledge and agree that, if applicable tax laws change such that the
Initial Formation Award becomes taxable to Executive as ordinary income, the
Initial Formation Award may be restructured by the Company in a way that permits
the Company a tax deduction while preserving substantially similar pre-tax
economics to Executive.


(e)Welfare, Pension and Incentive Benefit Plans. During the Employment Period,
Executive will be entitled to participate in such 401(k) and employee welfare
and benefit plans and programs of the Company as are made available to the
Company’s senior level executives or to its employees generally, as such plans
or programs may be in effect from time to time, including, without limitation,
health, medical, dental, long-term disability and life insurance plans.


(f)Expenses. The Company will promptly reimburse Executive for all reasonable
business expenses upon the presentation of reasonably itemized statements of
such expenses in accordance with the Company’s policies and procedures now in
force or as such policies and procedures may be modified with respect to all
senior executive officers of the Company.


(g)Vacation. Executive will be entitled to vacation in accordance with the
Company’s vacation policy as in effect from time to time.


6.Reasons for Termination. Executive’s employment hereunder may or will be
terminated during the Employment Period under the following circumstances:


(a)Death. Executive’s employment hereunder will terminate upon her death.


(b)Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform her
duties hereunder for a continuous period of 180 days, and within 30 days after
written Notice of Termination is given after such 180-day period, Executive
shall not have returned to the substantial performance of her duties on a
full-time basis, the Company may terminate Executive’s employment hereunder for
“Disability”. During any period that Executive fails to perform her duties
hereunder as a result of incapacity due to physical or mental illness, Executive
will continue to receive her full Base Salary set forth in Section 5(a) until
her employment terminates.


(c)Cause. The Company may terminate Executive’s employment for Cause. For
purposes of this Agreement, the Company will have “Cause” to terminate
Executive’s employment upon Executive’s:


(i)conviction of, or plea of guilty or nolo contendere to, a felony;


(ii)willful and continued failure to use reasonable best efforts to
substantially perform her duties hereunder (other than such failure resulting
from Executive’s incapacity due to physical or mental illness) that Executive
fails to remedy within 30 days after written notice is delivered by the Company
to Executive that specifically identifies in reasonable detail the manner in
which the Company believes Executive has not used reasonable efforts to perform
in all material respects her duties hereunder; or


(iii)willful misconduct (including, but not limited to, a willful breach of the
provisions of Section 11) that is materially economically injurious to the
Company.


For purposes of this Section 6(c), no act, or failure to act, by Executive will
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company.


2

--------------------------------------------------------------------------------





(d)Good Reason. Executive may terminate her employment with “Good Reason” within
120 days after Executive has actual knowledge of the occurrence, without the
written consent of Executive, of one of the following events that has not been
cured within 30 days after written notice thereof has been given by Executive to
the Company setting forth in reasonable detail the basis of the event (provided
that such notice must be given to the Company within 60 days of Executive
becoming aware of such condition):
(i)a reduction by the Company in Executive’s Base Salary or target Annual Bonus
under this Agreement;


(ii)a material diminution in Executive’s position, authority, duties or
responsibilities or the assignment of duties materially and adversely
inconsistent with Executive’s position as Executive Vice President and Head of
Capital Markets;


(iii)a relocation of Executive’s location of employment to a location outside of
the Washington D.C. metropolitan area; or


(iv)the Company’s material breach of any provision of this Agreement or any
equity agreement, which will be deemed to include (a) Executive not holding the
title of Executive Vice President and Head of Capital Markets of the Company,
(b) failure of a successor to the Company to assume this Agreement in accordance
with Section 13(a) below and (c) a material change in Executive’s reporting
relationship such that Executive no longer reports directly to the Company’s
Chief Executive Officer.


Executive’s continued employment during the 90-day period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.
Executive’s right to terminate her employment hereunder for Good Reason shall
not be affected by her incapacity due to physical or mental illness.


(e)Without Cause. The Company may terminate Executive’s employment hereunder
without Cause by providing Executive with a Notice of Termination (as defined in
Section 7). This means that, notwithstanding this Agreement, Executive’s
employment with the Company will be “at will.”


(f)Without Good Reason. Executive may terminate her employment hereunder without
Good Reason by providing the Company with a Notice of Termination.


7.Termination Procedure.


(a)Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 14. For purposes of this
Agreement, a “Notice of Termination” means a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated if the
termination is based on Sections 6(b), (c) or (d).


(b)Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by her death, the date of her death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b) (Disability), 30
days after Notice of Termination (provided that Executive shall not have
returned to the substantial performance of her duties on a full-time basis
during such 30-day period), (iii) upon notice to Executive of the Company’s
intention to not renew the term of this Agreement, pursuant to Section 2, the
last day of the Employment Period, and (iv) if Executive’s employment terminates
for any other reason, the date on which a Notice of Termination is given or any
later date (within 30 days after the giving of such notice) set forth in such
Notice of Termination; provided, however, that if such termination is due to a
Notice of Termination by Executive, the Company shall have the right to
accelerate such notice and make the Date of Termination the date of the Notice
of Termination or such other date prior to Executive’s intended Date of
Termination as the Company deems appropriate, which acceleration shall in no
event be deemed a termination by the Company without Cause or constitute Good
Reason.


(c)Removal from any Boards and Position. Upon the termination of Executive’s
employment with the Company for any reason, she shall be deemed to resign (i)
from the board of trustees or directors of any subsidiary of the Company and/or
any other board to which she has been appointed or nominated by or on behalf of
the Company (including the Board), and (ii) from any position with the Company
or any subsidiary of the Company, including, but not limited to, as an officer
and trustee or director of the Company and any of its subsidiaries.




3

--------------------------------------------------------------------------------





8.Compensation upon Termination. This Section provides the payments and benefits
to be paid or provided to Executive as a result of her termination of
employment. Except as provided in this Section 8, Executive shall not be
entitled to anything further from the Company as a result of the termination of
her employment, regardless of the reason for such termination.


(a)Termination for Any Reason. Following the termination of Executive’s
employment, regardless of the reason for such termination and including, without
limitation, a termination of her employment by the Company for Cause or by
Executive without Good Reason or upon expiration of the Employment Period, the
Company will:


(i)pay Executive (or her estate in the event of her death) as soon as
practicable following the Date of Termination (A) any earned but unpaid Base
Salary and (B) any accrued and unused vacation pay to the extent provided by the
Company’s vacation policy as in effect from time to time, through the Date of
Termination;


(ii) reimburse Executive as soon as practicable following the Date of
Termination for any amounts due Executive pursuant to Section 5(f) (unless such
termination occurred as a result of misappropriation of funds); and


(iii)provide Executive with any compensation and/or benefits as may be due or
payable to Executive in accordance with the terms and provisions of any employee
benefit plans or programs of the Company.


Upon any termination of Executive’s employment hereunder, except as otherwise
provided herein, Executive (or her beneficiary, legal representative or estate,
as the case may be, in the event of her death) shall be entitled to such rights
in respect of any equity awards theretofore made to Executive, and to only such
rights, as are provided by the plan or the award agreement pursuant to which
such equity awards have been granted to Executive or other written agreement or
arrangement between Executive and the Company, provided that all vested profits
interests (including any vested portion of the Initial Formation Award) shall
remain exchangeable for common partnership units and all vested stock options
shall remain exercisable for 60 days following the Date of Termination (or if
earlier, through the expiration of the scheduled term of such award).
(b)Termination by Company without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, Executive will be entitled to the payments and
benefits provided in Section 8(a) hereof and, in addition, the Company will,
subject to the following paragraph, pay to Executive (i) the Severance Amount,
(ii) the Pro Rata Bonus, (iii) the Medical Benefits, (iv) the Equity Vesting
Benefits, and (v) any unpaid Annual Bonus for the year preceding the year of
termination if the relevant measurement period for such bonus concluded prior to
the Date of Termination (the “Unpaid Prior Year Bonus”).


(i)The “Severance Amount” will be equal to:


(A)if such termination is following the execution of a definitive agreement the
consummation of which would result in, or within two years following, a Change
in Control of the Company (and such Change in Control does in fact occur) (a
“Qualifying CIC Termination”), two times the sum of Executive’s: (x) current
Base Salary, and (y) target Annual Bonus, payable in a lump sum within 60 days
after the Date of Termination; or


(B)if such termination is not a Qualifying CIC Termination, one times the sum of
Executive’s (x) current Base Salary, and (y) target Annual Bonus, payable in
equal installments over 12 months in accordance with the Company’s regular
payroll procedures, commencing within 60 days after the Date of Termination.


(ii)The “Pro Rata Bonus” will be equal to:


(A)if such termination is a Qualifying CIC Termination, Executive’s target
Annual Bonus for the year of termination, paid in a lump sum within 60 days
after the Date of Termination; or


(B)if such termination is not a Qualifying CIC Termination, Executive’s Annual
Bonus earned in the year of termination based on actual performance, paid at the
time bonuses are paid to similarly situated employees of the Company;
in either case such amount will be prorated based on the number of days in the
year up to and including the Date of Termination and divided by 365.
(iii)The “Medical Benefits” require the Company to provide Executive medical
insurance coverage substantially identical to that provided to other senior
executives of the Company (which may be provided pursuant to the Consolidated
Omnibus Budget Reconciliation Act) for (A) if such termination is a Qualifying
CIC Termination, two years following the Termination Date or (B) if such
termination is not a Qualifying CIC Termination, 18 months following the


4

--------------------------------------------------------------------------------





Termination Date. If this agreement to provide benefits continuation raises any
compliance issues or impositions of penalties under the Patient Protection and
Affordable Care Act or other applicable law, then the parties agree to modify
this Agreement so that it complies with the terms of such laws without impairing
the economic benefit to Executive.


(iv)The “Equity Vesting Benefits” mean:


(A)if such termination is a Qualifying CIC Termination, vesting of all
outstanding unvested equity-based awards (including the Initial Formation Award)
on the Date of Termination (with OPP Units and other awards with
performance-vesting conditions measured at performance specified in the
applicable award agreement); or


(B)if such termination is not a Qualifying CIC Termination, (i) vesting of any
outstanding unvested portion of the Initial Formation Award, (ii) vesting of a
prorated portion of any OPP Units and other performance-based awards scheduled
to vest on the next vesting date based on the number of days completed in the
vesting cycle then in process for such awards up to and including the Date of
Termination divided by the total number of days in such vesting cycle, with
performance-vesting conditions measured at performance specified in the award
agreement (e.g., if 300 units were granted on January 1, 2018, the award vests
in three annual installments, and the Date of Termination is July 1, 2019, then
50% of the 100 units that would vest on January 1, 2020 will vest (if earned
based on performance) and the remaining unvested units will be forfeited) and
(iii) full vesting of any outstanding unvested LTIP Units and other equity
awards without performance-vesting conditions (excluding the Initial Formation
Award);


(v)and, in either case, all vested profits interests shall remain exchangeable
for common partnership units and all vested stock options shall remain
exercisable for 60 days following the Date of Termination (or if earlier,
through the expiration of the scheduled term of such award).


(vi)“Change in Control” shall mean:


(A)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d‑3 promulgated under the Exchange Act) of 30% or more of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of trustees
(the “Outstanding Company Voting Securities”); provided, however, that, for
purposes of this Section 8(b)(v), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its affiliates or (iv) any acquisition by any corporation pursuant to a
transaction that complies with Sections 8(b)(v)(C)(1), 8(b)(v)(C)(2) and
8(b)(v)(C)(3);


(B)Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a trustee
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of trustees or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;


(C)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the


5

--------------------------------------------------------------------------------





Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors or trustees of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or


(D)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


As a condition to the payments and other benefits pursuant to Section 8(b),
Executive must execute a separation and general release agreement in the form
attached hereto as Exhibit A (the “Release”), which must become effective within
55 days following the Date of Termination; provided, however, that if
Executive’s Date of Termination occurs on or after November 1 of a given
calendar year, any such payments (except as provided in Section 8(b)(ii)(B))
shall, subject to Section 9 hereof, be paid (or commence to be paid) in January
of the immediately following calendar year.
(c)Disability. In the event Executive’s employment is terminated for Disability
pursuant to Section 6(b), Executive will be entitled to the payments and
benefits provided in Section 8(a) hereof and (i) vesting of any outstanding
unvested portion of the Initial Formation Award, (ii) vesting of a prorated
portion of any outstanding unvested OPP Units scheduled to vest on the next
vesting date (if earned pursuant to the terms and conditions of the award
agreement) based on the number of days completed in the vesting cycle then in
process for such awards up to and including the Date of Termination divided by
the total number of days in such vesting cycle, (iii) vesting of all outstanding
unvested LTIP Units, (iv) the Pro Rata Bonus and (v) the Unpaid Prior Year Bonus
(collectively, the “Death and Disability Vesting Benefits”).


(d)Death. If Executive’s employment is terminated by her death, Executive’s
beneficiary, legal representative or estate, as the case may be, will be
entitled to the payments and benefits provided in Section 8(a) hereof and the
Death and Disability Vesting Benefits.


(e)Nonrenewal of the Agreement by the Company. Upon notice to Executive of the
Company’s intention to not renew the term of this Agreement, pursuant to Section
2, and conditioned upon the execution by Executive of the Release, which must
become effective within 55 days following the Date of Termination, Executive
shall be entitled to receive (i) an amount equal to one times the sum of
Executive’s (x) current Base Salary, and (y) target Annual Bonus, payable in
equal installments over 12 months in accordance with the Company’s regular
payroll procedures, commencing within 60 days after the Date of Termination,
(ii) the Pro Rata Bonus, (iii) the Equity Vesting Benefits and (iv) the Unpaid
Prior Year Bonus. Notwithstanding the foregoing, if upon mutual agreement with
Executive to continue Executive’s employment with the Company, the Company
repudiates the notice described in the preceding sentence, Executive shall not
be entitled to any payments described in this Section 8(e). For the avoidance of
doubt, following a nonrenewal of the Agreement by the Company, Executive shall
continue to be subject to those provisions that survive the termination of this
Agreement, including without limitation, those provided in Section 11.


9.409A and Termination. Notwithstanding the foregoing, if necessary to comply
with the restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended (the “Code”) concerning payments to “specified employees” (as
defined in Section 409A of the Code and applicable regulations thereunder,
“Section 409A”) any payment on account of Executive’s separation from service
that would otherwise be due hereunder within six months after such separation
shall nonetheless be delayed until the first business day of the seventh month
following Executive’s date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the Date of Termination. Notwithstanding anything
contained herein to the contrary, Executive shall not be considered to have
terminated employment with the Company for purposes of Section 8 hereof unless
she would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A.


10.Section 280G. In the event that any payments or benefits otherwise payable to
Executive, whether or not pursuant to this Agreement, (1) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (2) but for this
Section 10, would be subject to the excise tax imposed by Section 4999 of the
Code, then such payments and benefits will be either (x) delivered in full, or
(y) delivered as to such lesser extent that would result in no portion of such
payments and benefits being subject


6

--------------------------------------------------------------------------------





to excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income and
employment taxes and the excise tax imposed by Section 4999 of the Code (and any
equivalent state or local excise taxes), results in the receipt by Executive on
an after-tax basis, of the greatest amount of benefits, notwithstanding that all
or some portion of such payments and benefits may be taxable under Section 4999
of the Code. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 10 will be made in writing by a
nationally-recognized accounting or consulting firm selected by the Company in
its discretion (the “Accountants”), whose determination will be conclusive and
binding upon Executive and the Company for all purposes, other than in the event
of manifest error. The Company shall request the Accountants to perform all
necessary calculations promptly in connection with the applicable Change in
Control or termination of employment. For purposes of making the calculations
required by this Section 10, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive agree to furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this provision. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this provision. Any reduction in payments and/or benefits
required by this provision will occur in the following order: (1) reduction of
cash payments; (2) reduction of vesting acceleration of equity awards; and (3)
reduction of other benefits paid or provided to Executive. In the event that
acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant for equity
awards. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis. To the extent requested by Executive, the
Company shall cooperate with Executive in good faith in valuing, and the
Accountants shall take into account the value of, services to be provided by
Executive (including Executive agreeing to refrain from performing services
pursuant to a covenant not to compete) before, on or after the date of the
transaction which causes the application of Section 280G of the Code such that
payments in respect of such services may be considered to be “reasonable
compensation” within the meaning of Q&A-9 and Q&A-40 to Q&A 44 of the final
regulations under Section 280G of the Code and/or exempt from the definition of
the term “parachute payment” within the meaning of Q&A-2(a) of such final
regulations in accordance with Q&A-5(a) of such final regulations.


11.Confidential Information, Ownership of Documents; Non-Competition;
Non-Solicitation.


(a)Confidential Information. During the Employment Period and thereafter,
Executive shall hold in a fiduciary capacity for the benefit of the Company all
trade secrets and confidential information, knowledge or data relating to the
Company and its businesses and investments, which shall have been obtained by
Executive during Executive’s employment by the Company and which is not
generally available public or industry knowledge (other than by acts by
Executive in violation of this Agreement). Except as may be required or
appropriate in connection with her carrying out her duties under this Agreement,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or any legal process, any statutory obligation or
order of any court or statutory tribunal of competent jurisdiction, or as
requested by a governmental or administrative agency, or as is necessary in
connection with any adversarial proceeding against the Company (in which case
Executive shall use her reasonable best efforts in cooperating with the Company
(at the Company’s expense) in obtaining a protective order against disclosure by
a court of competent jurisdiction), communicate or divulge any such trade
secrets, information, knowledge or data to anyone other than the Company and
those designated by the Company or on behalf of the Company in the furtherance
of its business or to perform duties hereunder. For the avoidance of doubt,
nothing in this Agreement is intended to impair Executive’s rights to make
disclosures under any applicable Federal whistleblower law.


(b)Removal of Documents; Rights to Products. Executive may not remove any
records, files, drawings, documents, models, equipment, and the like relating to
the Company’s business from the Company’s premises without its written consent,
unless such removal is in the furtherance of the Company’s business or is in
connection with Executive’s carrying out her duties under this Agreement and, if
so removed, they will be returned to the Company promptly after termination of
Executive’s employment hereunder, or otherwise promptly after removal if such
removal occurs following termination of employment. Executive shall and hereby
does assign to the Company all rights to trade secrets and other products
relating to the Company’s business developed by her alone or in conjunction with
others at any time while employed by the Company. In the event of any conflict
between the provision of this paragraph and of any applicable employee manual or
similar policy of the Company, the provisions of this paragraph will govern.


(c)Protection of Business. During the Employment Period and until the later of
(1)(i) the expiration of the Initial Term and (ii) the first anniversary of the
applicable Date of Termination, Executive will not (x) engage in any Competing
Business (as defined below) or pursue or attempt to develop any project known to
Executive and which the Company is pursuing, developing or attempting to develop
as of the Date of Termination (a “Project”), directly or indirectly, alone, in
association with or as a shareholder, principal, agent, partner, officer,
director, employee or consultant of any other organization or (y) divert to any
entity which is engaged in any business conducted by the Company any Project,
corporate opportunity or any customer of the Company; and (2)(A) the expiration
of the Initial Term and (B) the second anniversary of the applicable Date of
Termination, Executive will not solicit any officer, employee (other than
secretarial staff) or exclusive or primary consultant of the Company to leave
the employ of the Company. Notwithstanding the preceding sentence, Executive
shall not be prohibited from owning less than 1% percent of any publicly-traded


7

--------------------------------------------------------------------------------





corporation, whether or not such corporation is in competition with the Company
or from owning any passive investment in a hedge fund, private equity fund or
similar instrument that, at the time of Executive’s acquisition, did not to
Executive’s knowledge (after reasonable inquiry) hold any investment in any
Competing Business (as defined below); provided, that, Executive shall be
permitted to invest in mutual funds or ETFs so long as such funds or ETFs are
not invested primarily in real estate investment trusts. If, at any time, the
provisions of this Section 11(c) shall be determined to be invalid or
unenforceable, by reason of being vague or unreasonable as to duration or scope
of activity, this Section 11(c) shall be considered divisible and shall become
and be immediately amended to only such duration and scope of activity as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter; and Executive agrees that this Section 11(c) as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein. “Competing Business” means any business
the primary business of which is being engaged in by the Company in the
Washington, D.C. metropolitan area as a principal business as of the Date of
Termination (including, without limitation, the development, owning and
operating of commercial real estate and the acquisition and disposition of
commercial real estate for the purpose of development, owning and operating such
real estate).


(d)Injunctive Relief. In addition to any other remedy available to the Company
under applicable law, in the event of a breach or threatened breach of this
Section 11, Executive agrees that the Company shall be entitled to seek
injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, Executive acknowledging that damages would be
inadequate and insufficient.


(e)Forfeiture of Unvested Equity Awards. In the event that Executive breaches
Section 11(a), 11(b) or 11(c), Executive will forfeit her rights to payment or
benefits under all outstanding unvested equity awards including any shares,
partnership equity or profits interests to be issued in respect thereof.


(f)Continuing Operation. Except as specifically provided in this Section 11, the
termination of Executive’s employment or of this Agreement shall have no effect
on the continuing operation of this Section 11.


12.Indemnification.


(a)The Company agrees that if Executive is made a party to or threatened to be
made a party to or is requested to be made a witness in any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that Executive is or was a trustee,
director or officer of the Company or is or was serving at the request of the
Company or any subsidiary or either thereof as a trustee, director, officer,
member, employee or agent of another corporation or a partnership, joint
venture, trust or other enterprise, including, without limitation, service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is alleged action in an official capacity as a trustee, director, officer,
member, employee or agent while serving as a trustee, director, officer, member,
employee or agent, Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by applicable law (including the
advancement of applicable, reasonable legal fees and expenses), as the same
exists or may hereafter be amended, against all liabilities, costs, fees and
other expenses incurred or suffered by Executive in connection therewith, and
such indemnification shall continue as to Executive even if Executive has ceased
to be an officer, director, trustee or agent, or is no longer employed by the
Company and shall inure to the benefit of her heirs, executors and
administrators.


(b)Executive will be entitled to coverage under the Company’s directors’ and
officers’ liability insurance policy on substantially the same terms as for the
Company’s other officers.


13.Successors; Binding Agreement.


(a)Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.


(b)Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than her rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. If Executive should die following her Date of
Termination while any amounts would still be payable to her hereunder if she had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to her legal representatives or
estate.




8

--------------------------------------------------------------------------------





14.Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:


If to Executive:
Address on file with the Company


If to the Company:
JBG SMITH Properties
4445 Willard Avenue, Suite 400
Chevy Chase, Maryland 20815
Attention: General Counsel


15.Resolution of Differences Over Breaches of Agreement. The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 11 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by arbitration in Maryland, in accordance
with the rules then applicable of the American Arbitration Association (provided
that the Company shall pay the filing fee and all hearing fees, arbitrator
expenses and compensation fees, and administrative and other fees associated
with any such arbitration), and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. If any
contest or dispute shall arise between the Company and Executive regarding any
provision of this Agreement, the Company shall reimburse Executive for all legal
fees and expenses reasonably incurred by Executive in connection with such
contest or dispute, but only if Executive is successful in respect of
substantially all of Executive’s claims brought and pursued in connection with
such contest or dispute.


16.Miscellaneous.


(a)Amendments. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.


(b)Full Settlement. The Company’s obligations to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder will not
(absent fraud or willful misconduct or a termination for Cause) be affected by
any set-offs, counterclaims, recoupment, defense, or other claim, right or
action that the Company may have against Executive or others. After termination
of the Employment Period, in no event will Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts will
not be reduced whether or not Executive obtains other employment.


(c)Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Maryland without
regard to its conflicts of law principles.


17.Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, term sheets, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any other prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled, other
than any equity agreements or any compensatory plan or program in which
Executive is a participant on the Effective Date. For the avoidance of doubt,
nothing in this Agreement addresses or impacts in any way the terms of the
Common Partnership Units issued to Executive under that certain Unit Issuance
Agreement entered into as of July 18, 2017 by and between Executive, the Company
and JBG SMITH Properties LP.


18.409A Compliance.


(a)This Agreement is intended to comply with the requirements of Section 409A.
To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A or to the extent any provision in this Agreement
must be modified


9

--------------------------------------------------------------------------------





to comply with Section 409A (including, without limitation, Treasury Regulation
1.409A-3(c)), such provision shall be read, or shall be modified (with the
mutual consent of the parties, which consent shall not be unreasonably
withheld), as the case may be, in such a manner so that all payments due under
this Agreement shall comply with Section 409A. For purposes of Section 409A,
each payment made under this Agreement shall be treated as a separate payment.
In no event may Executive, directly or indirectly, designate the calendar year
of payment.


(b)All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


(c)Executive further acknowledges that any tax liability incurred by Executive
under Section 409A of the Code is solely the responsibility of Executive.


19.Representations. Executive represents and warrants to the Company that she is
under no contractual or other binding legal restriction which would prohibit her
from entering into and performing under this Agreement or that would limit the
performance her duties under this Agreement.


20.Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement income taxes and payroll taxes that are required to
be withheld pursuant to any applicable law or regulation.


21.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
Photographic, faxed or PDF copies of such signed counterparts may be used in
lieu of the originals for any purpose.


[signature page follows]


10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


COMPANY:
JBG SMITH PROPERTIES, a Maryland real estate investment trust
 
EXECUTIVE:
By:
/s/ Steve A. Museles
 
/s/ Madhumita Moina Banerjee
 
Name: Steven A. Museles
 
Madhumita Moina Banerjee
 
Title: Chief Legal Officer and Corporate Secretary
 
 





11

--------------------------------------------------------------------------------





EXHIBIT A
GENERAL RELEASE AND WAIVER OF CLAIMS




General Release AND WAIVER OF CLAIMS (this “Release”), by Madhumita Moina
Banerjee (“Executive”) in favor of JBG SMITH Properties, a Maryland real estate
investment trust (together with its affiliates, the “Company”), stockholders,
beneficial owners of its stock, its current or former officers, directors,
employees, members, attorneys and agents, and their predecessors (including
Vornado Realty Trust, a Maryland real estate investment trust and Vornado Realty
L.P., a Delaware limited partnership (the “Vornado Parties”), and JBG Properties
Inc., a Maryland corporation and JBG/Operating Partners, L.P., a Delaware
limited partnership), successors and assigns, individually and in their official
capacities (together, the “Released Parties”).
WHEREAS, Executive has been employed as Executive Vice President and Head of
Capital Markets ;
WHEREAS, Executive’s employment with the Company was terminated, effective as of
_______________ (the “Termination Date”); and
WHEREAS, Executive is seeking certain payments under Section 8[(b)][(e)] of the
Employment agreement entered into by JBG SMITH Properties and the Executive
dated as of February 21, 2109 (the “Employment Agreement”), with Company that
are conditioned on the effectiveness of this Release.
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:
1.General Release. Executive knowingly and voluntarily waives, terminates,
cancels, releases and discharges forever the Released Parties from any and all
suits, actions, causes of action, claims, allegations, rights, obligations,
liabilities, demands, entitlements or charges (collectively, “Claims”) that
Executive (or Executive’s heirs, executors, administrators, successors and
assigns) has or may have, whether known, unknown or unforeseen, vested or
contingent, by reason of any matter, cause or thing occurring at any time before
and including the date of this Release arising under or in connection with
Executive’s employment or termination of employment with the Company, including,
without limitation: Claims under United States federal, state or local law and
the national or local law of any foreign country (statutory or decisional), for
wrongful, abusive, constructive or unlawful discharge or dismissal, for breach
of any contract, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or Claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”), violations of the Equal Pay
Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act of 1991, the Employee Retirement Income
Security Act, the Worker Adjustment Retraining and Notification Act, the Family
Medical Leave Act, including all amendments to any of the aforementioned acts;
and violations of any other federal, state, or municipal fair employment
statutes or laws, including, without limitation, violations of any other law,
rule, regulation, or ordinance pertaining to employment, wages, compensation,
hours worked, or any other Claims for compensation or bonuses, whether or not
paid under any compensation plan or arrangement; breach of contract; tort and
other common law Claims; defamation; libel; slander; impairment of economic
opportunity defamation; sexual harassment; retaliation; attorneys’ fees;
emotional distress; intentional infliction of emotional distress; assault;
battery, pain and suffering; and punitive or exemplary damages. In addition, in
consideration of the provisions of this Release, Executive further agrees to
waive any and all rights under the laws of any jurisdiction in the United
States, or any other country, that limit a general release to those Claims that
are known or suspected to exist in Executive’s favor as of the Effective Date
(as defined below).


2.Surviving Claims. Notwithstanding anything herein to the contrary, this
Release shall not:


(i)
release any Claims for payment of amounts payable under the Employment Agreement
(including under Section 8[(b)][(e)] thereof);



(ii)
release any Claims for employee benefits under plans covered by ERISA to the
extent any such Claim may not lawfully be waived or for any payments or benefits
under any plans of the Company that have vested in accordance with the terms of
such plans;



(iii)
release any Claim that may not lawfully be waived;



(iv)
release any Claim for indemnification and D&O insurance in accordance with the
Employment Agreement and with applicable laws and the corporate governance
documents of the Company; or



12

--------------------------------------------------------------------------------





(v)
prohibit Executive from reporting possible violations of federal law or
regulation or making other disclosures that are protected under (or claiming any
award under) the whistleblower provisions of federal law or regulation.



3.Additional Representations. Executive further represents and warrants that
Executive has not filed any civil action, suit, arbitration, administrative
charge, or legal proceeding against any Released Party nor, has Executive
assigned, pledged, or hypothecated as of the Effective Date any Claim to any
person and no other person has an interest in the Claims that she is releasing.
4.Acknowledgements by Executive. Executive acknowledges and agrees that
Executive has read this Release in its entirety and that this Release is a
general release of all known and unknown Claims. Executive further acknowledges
and agrees that:


(i)
this Release does not release, waive or discharge any rights or Claims that may
arise for actions or omissions after the Effective Date of this Release and
Executive acknowledges that she is not releasing, waiving or discharging any
ADEA Claims that may arise after the Effective Date of this Release;



(ii)
Executive is entering into this Release and releasing, waiving and discharging
rights or Claims only in exchange for consideration which she is not already
entitled to receive;



(iii)
Executive has been advised, and is being advised by the Release, to consult with
an attorney before executing this Release; Executive acknowledges that she has
consulted with counsel of her choice concerning the terms and conditions of this
Release;



(iv)
Executive has been advised, and is being advised by this Release, that she has
been given at least [21][45] days within which to consider the Release, but
Executive can execute this Release at any time prior to the expiration of such
review period; and



(v)
Executive is aware that this Release shall become null and void if she revokes
her agreement to this Release within seven (7) days following the date of
execution of this Release. Executive may revoke this Release at any time during
such seven-day period by delivering (or causing to be delivered) to the Company
written notice of his revocation of this Release no later than 5:00 p.m. Eastern
time on the seventh (7th) full day following the date of execution of this
Release (the “Effective Date”). Executive agrees and acknowledges that a letter
of revocation that is not received by such date and time will be invalid and
will not revoke this Release.



5.Cooperation With Investigations and Litigation. Executive agrees, upon the
Company’s request, to reasonably cooperate with the Company in any
investigation, litigation, arbitration or regulatory proceeding regarding events
that occurred during Executive’s tenure with the Company or its affiliate,
including making herself reasonably available to consult with Company’s counsel,
to provide information and to give testimony. Company will reimburse Executive
for reasonable out-of-pocket expenses Executive incurs in extending such
cooperation, so long as Executive provides advance written notice of Executive’s
request for reimbursement and provides satisfactory documentation of the
expenses. Nothing in this section is intended to, and shall not, restrict or
limit the Executive from exercising his or her protected rights in Section 4
hereof or restrict or limit the Executive from providing truthful information in
response to a subpoena, other legal process or valid governmental inquiry.
6.Non-Disparagement. Executive agrees not to make any defamatory or derogatory
statements concerning the Company or any of its affiliates or predecessors and
their respective directors, officers and employees. Nothing in this section is
intended to, and shall not, restrict or limit the Executive from exercising his
or her protected rights in Section 2 hereof or restrict or limit the Executive
from providing truthful information in response to a subpoena, other legal
process or valid governmental inquiry or in the event of litigation between the
Executive and the Company or its affiliates.


7.Governing Law. To the extent not subject to federal law, this Release will be
governed by and construed in accordance with the law of the State of Maryland
applicable to contracts made and to be performed entirely within that state.


8.Severability. If any provision of this Release should be declared to be
unenforceable by any administrative agency or court of law, then remainder of
the Release shall remain in full force and effect.
 


13

--------------------------------------------------------------------------------





9.Captions; Section Headings. Captions and section headings used herein are for
convenience only and are not a part of this Release and shall not be used in
construing it.


10.Counterparts; Facsimile Signatures. This Release may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original instrument without the production of any other counterpart.
Any signature on this Release, delivered by either party by photographic,
facsimile or PDF shall be deemed to be an original signature thereto.


IN WITNESS WHEREOF, Executive has signed this Release on _________ ____, 20___.
[To be dated on or after the Termination Date.]


                                            




14